763 So. 2d 487 (2000)
Bret BICKIS, Petitioner,
v.
BROWARD COUNTY SHERIFF, Ken Jenne, Respondent.
No. 4D00-1533.
District Court of Appeal of Florida, Fourth District.
July 10, 2000.
Bret Bickis, Fort Lauderdale, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Rajeev Saxena, Assistant Attorney General, West Palm Beach, for respondent.
PER CURIAM.
The above styled petition for writ of habeas corpus is granted. Florida Rule of Family Law Procedure 12.615(e) clearly provides that an order providing for incarceration as a coercive sanction for civil contempt shall not only set a purge amount but shall include "a separate affirmative finding that the contemnor has the present ability to comply with the purge and the factual basis for that finding." There is no finding that Bickis has the present ability to pay the purge amounts outlined in the April 3, 2000 review order.
We grant the petitioner's petition for writ of habeas corpus and order his immediate release from incarceration without prejudice to the trial court, upon compliance rule 12.615(e), to again place Bickis in detention. No motion for rehearing will be entertained by this court, and the clerk is directed to issue the mandate immediately.
GUNTHER, SHAHOOD and HAZOURI, JJ., concur.